Citation Nr: 0723002	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected low back condition, currently rated 20 percent 
disabling.  

2.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural history

The veteran served on active duty from October 1967 to 
October 1969.  Service in Vietnam is shown by the evidence of 
record.  

Service connection for a low back disability was initially 
granted by the RO in July 1971.

In February 2003, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected low back condition and for service 
connection for a cervical spine condition.  The August 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the August 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2004.

The matter was previously before the Board in April 2007, at 
that time it was remanded to the Agency of Original 
Jurisdiction so that the veteran could be contacted and  the 
personal hearing in Washington, D.C. which had been requested 
by the veteran in his November 2004 appeal could be 
scheduled.  As will be explained below, the Board finds that 
an additional remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

As noted above, the veteran is seeking entitlement to an 
increased disability rating for his service-connected low 
back condition.  He is also seeking entitlement to service 
connection for a cervical spine condition.  

For reasons expressed immediately below, the board finds that 
this must be remanded.

Reasons for remand

VCAA notice

Moreover, a review of the file indicates that the veteran has 
not received complete notice as contemplated under the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The 
veteran was provided with a VCAA notice letter in April 2003.  
That letter did not inform the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  See 38 C.F.R. § 3.159 (b)(2006).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess applies to the 
veteran's service connection claim and also by analogy to his 
increased rating claim.  In the present appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date of such a benefit.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board. 

The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Therefore, the case 
must be remanded to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b).

Travel Board hearing

In his November 2004 substantive appeal, the veteran 
initially requested a hearing in Washington, D.C..  However, 
by correspondence received July 10, 2007, the veteran instead 
requested that he be scheduled for a Travel Board hearing at 
the RO in Milwaukee.  The requested hearing must be 
scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies with 
the notification requirements of the VCAA, 
to include as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran must be scheduled for a 
Travel Board hearing at the Milwaukee RO.  
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



